UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
IN RE PAPST LICENSING GMBH & CO. KG )
LITIGATION                                )
                                          )                  Misc. Action No. 07-493 (RMC)
This document relates to                  )
                                          )                  MDL No. 1880
ALL CASES                                 )
                                          )
                                          )
__________________________________________)


    MEMORANDUM OPINION RE: CAMERA MANUFACTURERS’ MOTION FOR
          SUMMARY JUDGMENT REGARDING MEMORY CARDS
               Papst Licensing GmbH & Co. KG, a German company, sues multiple

manufacturers of digital cameras for alleged infringement of two patents owned by Papst: U.S.

Patent Number 6,470,399 (399 Patent) and U.S. Patent Number 6,895,449 (449 Patent).

Generally, Papst contends that digital cameras are “interface devices” that infringe the Patents.

               The Camera Manufacturers 1 move for summary judgment of noninfringement

based on Papst’s infringement allegations that memory cards are both the “memory” of certain


1
  This Multi District Litigation currently consists of First and Second Wave Cases. The “First
Wave Cases” are: Fujifilm Corp. v. Papst, 07-cv-1118; Matsushita Elec. Indus. Co., Ltd. v.
Papst, 07-cv-1222; Papst v. Olympus Corp., 07-cv-2086; Papst v. Samsung Techwin Co., 07-cv-
2088; Hewlett-Packard Co. v. Papst, 08-cv-865; and Papst v. Nikon Corp., 08-cv-985. The
“Second Wave Cases” currently are: Papst v. Canon, 08-cv-1406; Papst v. Eastman Kodak, 08-
cv-1407; Papst v. Sanyo, 09-cv-530. The Camera Manufacturers seeking summary judgment
here are parties in the First Wave Cases; they are: Fujifilm Corporation; Fujifilm U.S.A., Inc.;
Fujifilm Japan; Matsushita Electric Industrial Co., Ltd.; Victor Company of Japan, Ltd.;
Olympus Corporation; Olympus Imaging America Inc.; Samsung Techwin Co., Ltd.; Samsung
Opto-Electronics America, Inc.; Panasonic Corporation of North America; JVC Company of
America; Hewlett-Packard Company (HP); Nikon Corporation; and Nikon, Inc. Papst’s
infringement contentions against HP have been stricken and discovery has been stayed.

                                                 1
accused devices and also “data transmit/receive devices” that can be attached to the accused

cameras. Because the invented “interface device” is a stand-alone device that is separate and

apart from any data transmit/receive device, the Camera Manufacturers contend that a memory

card cannot be both part of the interface device and a data transmit/receive device as Papst

alleges. The Court agrees. The motion for summary judgment will be granted.

                                              I. FACTS

                 The invention at issue is a “Flexible Interface for Communication Between a Host

and an Analog I/O Device Connected to the Interface Regardless of the Type of the I/O Device.”

399 Patent, Title; 449 Patent, Title. An I/O device is an input/output device, repeatedly referred

to as a “data transmit/receive device” in the Patents. See, e.g., 399 Patent 3:43-44 & 13:1-2; 449

Patent 4:6-7 & 11:63-64. 2 The 399 Patent was issued on October 22, 2002, with an application

date of March 3, 1998; the 449 Patent was issued on May 17, 2005, with an application date of

August 15, 2002. The patented “Flexible Interface Device” was invented by Michael Tasler; it

has never been manufactured. Papst now owns the Patents.

                 The 449 Patent is a continuation or divisional patent 3 that is quite similar to the

399 Patent. The Patents share the same block diagram drawings, Figures 1 and 2. See, e.g., 399

Patent 9:15-16 (“Figure 2 shows a detailed block diagram of an interface device, according to the

present invention”); 449 Patent 8:15-16 (same). The 399 and 449 Patents also share much of the

same specification. Even so, the 449 Patent covers other aspects of the invention; as relevant to

this Opinion, one key difference is that the 449 Patent omits references to analog-to-digital data

conversion.

2
    Citations to the Patents are to “column number: line number.”
3
 As a continuation patent, Papst asserts that the 449 Patent has priority dating back to the 399
Patent.

                                                    2
               The invention, a flexible “interface device,” was designed to provide data transfer

between a transmit/receive device and a computer (host device) without the need for special

software; this is accomplished by telling the computer that the interface device is an I/O device

already known to the computer (and for which the computer already has drivers), regardless of

what kind of I/O device actually is attached to the interface device. 449 Patent, Abstract; 399

Patent, Abstract; see also 449 Patent 5:19-22 (in the preferred embodiment, “[r]egardless of

which data transmit/receive device at the output line 16 is attached to the second connecting

device, the digital signal processor 13 4 informs the host device that it is communicating with a

hard disk drive”); 399 Patent 6:19-22 (same). The invention is to provide “an interface device

for communication between a host device and a data transmit/receive device whose use is host

device-independent and which delivers a high data transfer rate.” 449 Patent 3:20-23; 399 Patent

3:24-27. The Patents are “based on the finding that both a high data transfer rate and host

device-independent use can be achieved if a driver for an input/output device customary in a host

device, normally present in most commercially available host devices, is utilized,” instead of

special driver software. 449 Patent 3:27-31; 399 Patent 4:23-27. In other words, the invention

seeks to capitalize on software customarily found in a computer to allow communication with a

data transmit/receive device.

               Pursuant to Markman v. Westview Instruments, Inc., 517 U.S. 370 (1996), a court

is required to construe the contested claims of the patents before a jury can determine whether

the accused products infringe. In claims construction, a court must interpret the words of each

contested claim from the perspective of one skilled in the art at the time of invention, in light of

the patent documents and the prosecution history. Phillips v. AWH Corp., 415 F.3d 1303, 1313

4
 The specification often refers to block diagrams, Figures 1 and 2, by identifying elements by
number as they appear in the Figures.

                                                  3
(Fed. Cir. 2005). The Court construed the contested claims of the 399 and 449 Patents. See

Modified Claims Construction Opinion [Dkt. 336] (Claims Constr. Op.); Order [Dkt. 337].

               Claim One of the 449 Patent states:

               What is claimed is:

               1. An interface device for communication between a host device,
               which comprises drivers for input/output devices customary in a
               host device and a multi-purpose interface, and a data
               transmit/receive device comprising the following features:

               a processor;

               a memory;

               a first connecting device for interfacing the host device with the
               interface device via the multi-purpose interface of the host device;
               and


               a second connecting device for interfacing the interface device
               with the data transmit/receive device,

               wherein the interface device is configured by the processor and the
               memory in such a way that the interface device, when receiving an
               inquiry from the host device as to the type of a device attached to
               the multi-purpose interface of the host device, sends a signal,
               regardless of the type of the data transmit/receive device attached
               to the second connecting device of the interface device, to the host
               device which signals to the host device that it is a storage device
               customary in a host device, whereupon the host device
               communicates with the interface device by means of the driver for
               the storage device customary in a host device, and

               wherein the interface device is arranged for simulating a virtual file
               system to the host, the virtual file system including a directory
               structure.

449 Patent 11:45-67 & 12:1-6 (emphasis added); see also 399 Patent 12:41-67 & 13:1-13 (as

relevant here, substantially the same as the 449 Patent, except that the “data transmit/receive

device” is described as “being arranged for providing analog data”).

                                                 4
                During claims construction, the Court determined that the invented “interface

device” is a “stand-alone” device. Claims Constr. Op. at 18. The Court expressly noted: “That

the data transmit/receive device must be a separate device from the invention is not mere

happenstance but an integral aspect of what was invented.” Id. at 19. The Court also explained

that the interface device can be attached to separate data transmit/receive devices. Id. at 19, 21;

see 449 Patent 6:40-43 (because an operator could program the interface device, users could

“perform essentially identical operator actions for almost any data transmit/receive devices

which can be attached to the second connecting device via the line 16” (emphasis added)); 399

Patent 7:40-43 (same). Further, the Court found that the language in Claim One stating

“regardless of the type of the data transmit/receive device attached” indicates that various kinds

of data transmit/receive devices can be attached and that, therefore, the interface device was not

a permanent part of either the data transmit/receive device or the host device/computer. Claims

Constr. Op. at 19; see 449 Patent 11:59-67 (“the interface device . . . sends a signal, regardless of

the type of the data transmit/receive device attached to . . . the interface device . . . , to the host

device which signals to the host device that it is a storage device customary in a host device . . .”

(emphasis added)); 399 Patent 13:1-5 (highlighted portion the same; substituting the term

“input/output device” for the term “storage device”).

                In explaining that the interface device “stands alone,” the Court noted that the

Figures that accompany each Patent indicate that “the data transmit/receive device is off the

sheet, out of sight, not part of the Figure, and not part of the invention.” Claims Constr. Op. at

22. Thus, “Claim One contemplates and intends that a variety of transmit/receive devices may

be connected to the interface device, which is also connected to the computer. To fulfill Claim

One, the ‘interface device’ must, therefore, be a ‘stand-alone device.’” Id. at 24.



                                                    5
               Further, Claim One of the Patents describes the interface device as having a

memory, meaning “any type of memory.” Id. at 73. In addition, the Court construed the term

“data transmit/receive device” to mean “a device that is capable of either (a) transmitting data to

or (b) transmitting data to and receiving data from the host device when connected to the host

device by the interface device.” Id. at 31. In sum, the “interface device” claimed in the Patents

is, in relevant part, (1) a stand-alone device (2) that has a memory and that (3) connects to a

separate data transmit/receive device for the purpose of data transfer between a transmit/receive

device and a computer, without the need for special software.

               Memory cards used in digital cameras and other accused devices are detachable;

they can be inserted into slots on many of the accused products. They are thus distinguishable

from internal memory, which is nondetachable. As described in detail below, Papst identified

memory cards as both the “memory” of accused devices and a “data transmit/receive device” to

which an accused device may attach.

                                    II. LEGAL STANDARD

               Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment shall

be granted “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); accord Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Moreover, summary judgment is properly

granted against a party who “after adequate time for discovery and upon motion . . . fails to make

a showing sufficient to establish the existence of an element essential to that party=s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986).




                                                 6
               In ruling on a motion for summary judgment, the court must draw all justifiable

inferences in the nonmoving party=s favor. Anderson, 477 U.S. at 255. A nonmoving party,

however, must establish more than “the mere existence of a scintilla of evidence” in support of

its position. Id. at 252. The nonmoving party must point out specific facts showing that there is

a genuine issue for trial. Celotex, 477 U.S. at 324. In addition, the nonmoving party may not

rely solely on allegations or conclusory statements. Greene v. Dalton, 164 F.3d 671, 675 (D.C.

Cir. 1999). Rather, the nonmoving party must present specific facts that would enable a

reasonable jury to find in its favor. Id. at 675. If the evidence “is merely colorable, or is not

significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at 249-50

(citations omitted). Summary judgment can be granted in a patent case if there is no dispute over

the structure of the accused products, at which point the question of infringement “collapses”

into the question of claim construction and may be resolved by the court. Desper Prods. Inc. v.

QSound Labs Inc., 157 F.3d 1325, 1332-33 (Fed. Cir. 1998).

                                          III. ANALYSIS

               A. 399 Patent

               Because memory cards provide digital and not analog data, Papst withdrew its

assertion that memory cards constitute “data transmit/receive devices” for the purpose of the 399

Patent, which requires the data transmit/receive device to send analog data. Opp. Re Memory

Cards [Dkt. 480] at 3 n.2 (“Papst withdraws its assertion that memory cards constitute DTRDs

[data transmit/receive devices] for purposes of the 399 [P]atent that calls for the DTRD to input

analog data.”); see also Opp. HP’s Mot. Summ. J. [Dkt. 470] at 25 (accused cameras that receive

digital data, and not analog data, from memory cards and USB connectors do not infringe the




                                                  7
399 Patent). 5 Accordingly, summary judgment of noninfringement of the 399 Patent will be

granted to the Camera Manufacturers as to Papst’s claim that memory cards are data

transmit/receive devices. 6

               B. 449 Patent

               The Court thus turns solely to the 449 Patent. To prove literal infringement, a

patentee must prove that the accused product satisfies each and every limitation of a claim.

Warner-Jenkinson Co. v. Hilton-Davis Chem. Co., 520 U.S. 17, 29 (1997); Rohm & Haas v.

Brotech Corp., 127 F.3d 1089, 1092 (Fed. Cir. 1997). The accused products include digital

cameras and other devices that Papst asserts are “interface devices” that infringe the 449 Patent.

               As described above, Claim One of the 449 Patent claims an “interface device,”

which has a “memory” and interfaces with a “data transmit/receive device.” Papst claims that

the accused devices are interface devices that satisfy the limitations of the 449 Patent and,

therefore, infringe. See generally Final Infringement Contentions [Dkt. 416] (FICs). Papst’s

Final Infringement Contentions, however, are inconsistent with the Court’s construction of the

claims. To support its contention that cameras constitute “interface devices,” Papst contends that

memory cards are part of the “memory” of the cameras and that memory cards constitute “data

transmit/receive devices” that can be attached to the cameras. In other words, Papst claims that

certain accused devices include memory cards that constitute both the “memory” of the accused

devices and the “data transmit/receive device” that exchanges data with the accused devices.

This is not a viable infringement claim under the Court’s claims construction.

5
  The “second connecting device” in the 399 Patent receives analog data from the data
transmit/receive device. See Claims Constr. Op. at 40.
6
 Papst moved for more discovery on the memory card issue, see Mot. for Rule 56(d) Discovery
[Dkt. 479], but later withdrew that portion of its motion. See Reply in Support of Mot. for Rule
56(d) Discovery [Dkt. 515] at 1.

                                                 8
                The Final Infringement Contentions repeatedly assert that many of the accused

devices meet the memory claim limitation because they “include a memory card”:

               Certain devices in suit have no internal flash memory for storage
               of images or other data. Such devices nevertheless have other
               memory, including RAM and memory for storage of device
               firmware. Additionally, such devices include a memory card and
               instructions for a consumer to install the memory card in the
               device. The device has no substantial use without installation of
               the memory card as directed. Accordingly, such devices literally
               infringe under 35 U.S.C. § 271(a) or, in the alternative, indirectly
               infringe under 35 U.S.C. § 271(b)-(c).

FICs at 19-20 (Part C, “Memory”) (emphasis added); see also FICs at 61 & 66 (claiming that the

“memory” limitation is satisfied because “the interface portion of MSC Capable Devices

addressed herein include memories. Also, a socket is typically provided for adding a memory

card.”) Papst concedes that many of the accused products have no internal flash memory for

storage of image and movie files and thus have “no substantial use without installation of the

memory card.” Id. at 19-20. 7

               In its Final Infringement Contentions, Papst also accuses various products of

infringement based on the theory that memory cards are data transmit/receive devices.

               MSC Capable Devices and PTP Capable Devices typically include
               a physical plug or socket for receiving a memory card. . . . For
               example, SD Card connectors also support Secure Digital
               Input/Output (“SDIO” devices). An SDIO device is based on, and
               is compatible with, the SD Memory Card connector. The

7
  Many of the accused products have no internal memory and can only store files on a memory
card. Other accused devices have internal memory of varying capacities. The Final
Infringement Contentions do not treat products without internal memory for storing images
differently from products with internal memory. Whether accused devices with nondetachable
memory meet the claim limitations of the Patents is not addressed here, as it is not relevant to the
motion for summary judgment based on “memory cards.” Similarly, Papst’s contention that fact
issues preclude summary judgment because it cannot discern how nondetachable memory works
has no relevance to the argument regarding detachable memory cards.




                                                 9
               compatibility includes mechanical, electrical, power, signaling and
               software. SDIO cards have many dissimilar functions. Some
               SDIO cards have interfaces which obtain information and store it
               in memory on the card, which may be accessed by an interface
               device of the devices-in-suit. For example, an “Eye-Fi” Card
               device may be a data transmit/receive device because it obtains
               certain information wirelessly and stores a portion of it in memory.
               Additional discovery of multi-function memory cards is required.
               The memory may be accessed by a host computer when the device
               is connected to the USB interface of the host computer. The
               Compact Flash (“CF”) Card connectors also allow connection of
               numerous dissimilar devices. The memory card connectors may
               therefore allow a user to readily attach or detach a plurality of
               dissimilar devices. Devices having connectors for memory cards
               are identified in . . . table 5 below.

FICs at 25. Table 5 of the Final Infringement Contentions, entitled “Devices having memory

card connectors,” lists numerous accused products that have memory card slots for connection to

various types of memory cards, including SD (Secure Digital) devices, CF (CompactFlash)

devices, XD devices, and SmartMedia devices. Id. at 93-124 (Table 5).

               Papst’s Final Infringement Contentions are inconsistent regarding its claim of

infringement based on the use of memory cards by accused devices. A memory card cannot be

both a data transmit/receive device and part of an interface device. The Court made clear in its

claims construction opinion that the interface device is separate and distinct from the data

transmit/receive device. The block diagram Figures that accompany each Patent indicate that

“the data transmit/receive device is off the sheet, out of sight, not part of the Figure, and not part

of the invention.” Claims Constr. Op. at 22. The basic function of the invention was to facilitate

fast communication between dissimilar data transmit/receive devices and a computer. See 449

Patent 3:20-23 (the invention is “an interface device for communication between a host device

and a data transmit/receive device whose use is host device-independent and which delivers a

high data transfer rate”). The interface device claimed in the Patent does not include the

dissimilar data transmit/receive devices; the Patent describes data transmit/receive devices as

                                                  10
something to which the interface device is “attached.” See Claims Constr. Op. at 19-21; see 449

Patent 6:40-43 (users could “perform essentially identical operator actions for almost any data

transmit/receive devices which can be attached to the second connecting device via the line 16”

(emphasis added)); 449 Patent 11:59-67 (“the interface device . . . sends a signal, regardless of

the type of the data transmit/receive device attached to the second connecting device of the

interface device . . .” (emphasis added)). Even the title of the invention––“Flexible Interface for

Communication Between a Host and an Analog I/O Device Connected to the Interface

Regardless of the Type of the I/O Device”––refers to communication between a computer and a

data transmit/receive device connected to (and not a part of) the interface device. See 449 Patent,

Title.

               The interface device stands alone. Papst’s claim––that accused products infringe

because they use memory cards which satisfy the “memory” limitation and which satisfy the

“data transmit/receive device” limitation of the Patent––fails because it is contrary to the 449

Patent and the Court’s construction of its fundamental aspects.

               It does not matter that the Final Infringement Contentions include allegations that

some accused devices use multiple function memory cards, such as Eye-Fi and SDIO Cards,

which include memory plus transmit/receive functions. See FICs at 9, 25. If any part of the

memory card is part of the interface device, the memory card cannot be (in whole or in part) the

“data transmit/receive device.”

               Papst seeks to escape its own Final Infringement Contentions by now contending

that memory cards “are believed not to be required to perform the functions recited in the

claims.” See Opp. at 1. Papst’s entire Opposition disavows reliance on memory cards to fulfill

the required “memory” claim of the interface device. See id. at 11 (“It is the processor and the



                                                11
non-detachable memory that perform the functions required by the claims. The detachable

memory is not where those functions are performed.” (citation omitted)).

               Papst might intend to assert some new theory of infringement. However, it is

years too late for new theories. The Court ordered Papst to file final infringement contentions in

compliance with detailed requirements. See Mot. for Sanctions [Dkt. 388], Ex. A (Tr. of Aug.

31, 2010 Hearing); Sixth Prac. & Pro. Order (Sixth PPO) [Dkt. 372]. Because Papst filed Final

Infringement Contentions that failed to comply with Court’s orders, the Court barred Papst from

advancing any arguments for infringement (or against claims of noninfringement) that either (1)

are not based solely on this Court’s constructions of the Patents or (2) are not already set forth

specifically and explicitly in Papst’s Final Infringement Contentions. See Sanctions Op. [Dkt.

429] at 13; Sanctions Order [Dkt. 430] at 2. In the instant motion for summary judgment, the

Camera Manufacturers have pointed out that the Final Infringement Contentions include a claim

for infringement (based on memory cards as both “memory” and “data transmit/receive device”)

that is outside the parameters of the Court’s construction of the Patent. Because it does not

comport with the Court’s claim construction, this theory of infringement fails.

               C. Doctrine of Equivalents

               The doctrine of equivalents is inapplicable here. The essential inquiry in a

determination under the doctrine of equivalents is whether “the accused product or process

contains elements identical or equivalent to each claimed element of the patented invention.’

Am. Calcar, Inc. v. Am. Honda Motor Co., 651 F.3d 1318, 1338 (Fed. Cir. 2011) (quoting

Warner-Jenkinson, 520 U.S. at 40). An element in an accused product is deemed to be

equivalent to a claim limitation if the difference between the two is “insubstantial” to a person of

ordinary skill in the art. Wavetronix v. EIS Elec. Integrated Sys., 573 F.3d 1343, 1360 (Fed. Cir.



                                                 12
2009). In order to assess insubstantiality, a court considers whether an element of the accused

product “performs substantially the same function in substantially the same way to obtain the

same result” as the patented invention. Am. Calcar, 651 F.3d at 1338. This is often referred to

as the “function/way/result test.” Id. A patentee alleging infringement under the doctrine of

equivalents must submit particularized evidence of equivalence and must explain specifically

why the difference between what the claims literally require and what the accused products

actually do is “insubstantial.” Id.

               Papst’s Final Infringement Contentions fail to assert any claims regarding

memory cards and the doctrine of equivalents. As explained above, Papst failed to comply with

Court orders and the Court imposed a sanction. Papst is precluded from advancing any

arguments for infringement (or against claims of noninfringement) that either (1) are not based

solely on this Court’s constructions of the Patents or (2) are not already set forth specifically and

explicitly in Papst’s Final Infringement Contentions. See Sanctions Op. [Dkt. 429] at 13;

Sanctions Order [Dkt. 430] at 2. Accordingly, Papst cannot now add a claim for infringement

under the doctrine of equivalents. 8

               Moreover, the doctrine of equivalents may not be used to recapture a disavowed

claim. Sunbeam Prods. Inc. v. Homedics, Inc., 412 F. App’x 263, 268 (Fed. Cir. 2010); see also

Phillips, 415 F.3d at 1316 (a specification may reveal an intentional disclaimer); J & M Corp. v.

Harley-Davidson, Inc., 269 F.3d 1360, 1366 (Fed. Cir. 2001) (the scope of equivalents may be

limited by disclaimers in the specification). “When a patent thus describes the features of the


8
  Further, Papst’s opposition to the motion for summary makes only the bald assertion that the
Camera Manufacturers “infringe under the doctrine of equivalents.” See Opp. at 33. Papst’s
vague and conclusory contention that the accused devices infringe under the doctrine equivalents
via their use of memory cards does not satisfy the level of specificity that the Court required, and
thus Papst has waived such a claim. See Sanctions Op. at 7-13.

                                                 13
‘present invention’ as a whole, this description limits the scope of the invention.” Verizon Servs.

Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1308 (Fed. Cir. 2007). The specification of the

449 Patent describes “the invention” as separate from the data transmit/receive device:

               In the interface device according to the present invention an
               enormous advantage is to be gained, as apparent in the
               embodiment described in the following, in separating the actual
               hardware required to attach the interface device 10 to the data
               transmit/receive device . . . .

449 Patent 7:23-27 (emphases added). Papst’s infringement claim regarding memory cards is

not saved from dismissal based on the doctrine of equivalents.

                                      IV. CONCLUSION

               The Camera Manufacturers’ motion for summary judgment of noninfringement

on the basis of memory cards [Dkt. 446] will be granted. 9 Memory cards do not produce analog

data, and thus they cannot constitute a “data transmit/receive device” that would lead to

infringement of the 399 Patent. Further, memory cards cannot be both the “memory” of an

accused device and the “data transmit/receive device” to which an accused device may be

attached. See Claims Constr. Op. at 16-24. Summary judgment will be granted in favor of the

Camera Manufacturers with regard to all such infringement claims. The products identified in

Papst’s Final Infringement Contentions do not infringe the claims of the 399 or the 449 Patents

either literally or under the doctrine of equivalents based on memory cards (including ordinary

memory cards, SD (Secure Digital) devices, CF (CompactFlash) devices, XD devices,

SmartMedia devices, SDIO cards, and Eye-Fi cards) because such memory cards do not meet the


9
  Papst moved to file a surreply in opposition to the Camera Manufacturers’ motion for summary
judgment regarding memory cards. See Mot. for Leave to File Surreply [Dkt. 511]. Because
surreplies are disfavored in this district and because the Camera Manufacturers’ reply brief did
not raise new issues, the motion to file a surreply will be denied. See Crummey v. Social
Security Admin., 794 F. Supp. 2d 46, 62 (D.D.C. 2011).

                                                14
“data transmit/receive device” claim limitation. A memorializing Order accompanies this

Opinion.


Date: March 19, 2013                                            /s/
                                                  ROSEMARY M. COLLYER
                                                  United States District Judge




                                             15